DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments to the claims and response to restriction requirement filed on September 2, 2022 have been received and entered. Claims 113-114, 118 have been amended, while claims 140-142 have been canceled. Claims 143-145 are newly added.  Claims 140, 142-143, 152-153, 155 have been amended, while claims 1-139, 147 and 151 have been canceled. Claims 113-139, 143-144 and 145 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 113-139 (group II) in the reply filed on September 2, 2022 is acknowledged. 
Claims 113-139, 143-144 and 145 are under consideration. 

Priority
This application is a Divisional of application no 17/392,910 filed on 08/03/2021, which is a continuation of application no 16/955,715 filed on 06/18/2020, which is a 371 of PCT/US18/66512 filed on 12/19/2018 that claims priority from US provisional application no 62/607,665 filed on 12/19/2017. However, upon review the disclosure of the prior-filed US provisional application 62/607,665, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. It is noted that 62/607,665 dated 12/17/2017 fails to describe SEQ ID NO 7, 8, 36,48, 52, 53, 54. Consequently, there is no written description in application for using SEQ ID NO 7, 8, 36,48, 52, 53, 54. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 118-121 of the instant application. Therefore, the effective filing date for instant claims 118-121 is 12/19/2018.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2022 and 09/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112- scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113-139, 143-144 and 145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to a method of treating an inner ear disorder in a mammal, comprising: administering a therapeutically effective amount of an adeno-associated virus (AAV) vector into an inner ear of a mammal, wherein the AAV vector comprises: a nucleotide sequence comprising a first coding sequence that encodes a first polypeptide comprising an antibody heavy chain variable domain operably linked to a first signal peptide and a second coding sequence that encodes a second polypeptide comprising an antibody light chain variable domain operably linked to a second signal peptide, wherein the first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins. Dependent claims limit the wherein the first and second polypeptides are or comprise ranibizumab and wherein one or both of the first and second signal peptide comprises an IL2 signal peptide. Dependent claims further limit the inner ear disorder to acoustic neuroma, vestibular schwannoma, or neurofibromatosis type II and wherein the mammal is a human. Dependent claim further comprising indirectly detecting a level of VEGF activity by measuring a hearing level of the mammal and wherein the reduced VEGF activity is reduced human VEGF-A, VEGF-B, VEGF-C, and/or VEGF-D activity.
Breadth of the claims:
  	The claims are broadly directed to a method of treating any inner ear disorder in any mammal, comprising: administering via any mean a therapeutically effective amount of any serotype of adeno-associated virus (AAV) vector into at site of an inner ear of a mammal, wherein the AAV vector comprises: any nucleotide comprising any coding sequence that encodes any first polypeptide comprising any antibody heavy chain variable domain operably linked to any first signal peptide and any coding sequence that encodes any second polypeptide comprising any antibody light chain variable domain operably linked to any second signal peptide, wherein the first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins. 
It is emphasized that instant rejection is based on four separate issues: 1) the absence of an enabling disclosure of correlating the local expression of any first and second polypeptide comprising any antibody heavy chain variable domain and any light chain variable domain receptively in cells of  inner ear such that first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins thereby treating genus of inner ear disorder in a mammal, and in particular human by administering any serotype of AAV encoding said first and said second polypeptide as broadly claimed ; (2) delivering an AAV  vector encoding antibody that binds to a mammalian VEGF  in any predictable  animal model of genus of inner ear disorder; 3) nexus between cellular pathology associated with inner ear disease to local expression of first and second polypeptide comprising any antibody heavy chain variable domain and any light chain variable domain receptively in cells of  inner ear that exhibit treatment of inner ear diseas; and 4) the absence of an enabling disclosure expressing  nucleic acid encoding first and second polypeptide comprising any antibody heavy chain variable domain and any light chain variable domain receptively using any and all different first and second signal peptide and serotype of AAV. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404.
 Guidance of the Specification and The Existence of Working Examples:
The specification prophetically provides a general description of a method for increasing the level of an antibody or an antigen-binding antibody fragment in an inner ear of a mammal in need thereof that include: introducing into the inner ear of the mammal a therapeutically effective amount of an AAV vector that includes a nucleotide sequence encoding (a) a polypeptide including an antibody heavy chain variable domain operably linked to a signal peptide and a polypeptide including an antibody light chain variable domain operably linked to a signal peptide; or (b) a polypeptide including an antigen-binding antibody fragment linked to a signal peptide; wherein the introducing results in an increase in the level of the antibody or the antigen-binding antibody fragment in the inner ear of the mammal (see para, 6 of the published application). Example 1 teaches construction of viral AAV encoding bevacizumab (fig. 1A), ranibizumab (fig. 1B), ranibizumab and green fluorescent protein (GFP) (fig. 1C) or aflibercept (see fig. 1D). Example 2 teaches binding activity of bevacizumab produced in HEK293FT cells following transfection with the AAV vector shown in FIG. 1A. FIG. 2 of the specification teaches a western blot showing HEK cell expression of different anti-VEGF antibodies or antigen-binding antibody fragments, or soluble VEGF receptors using exemplary AAV vectors.  The specification teaches that the anti-hVEGF mouse antibody showing high binding affinity. The bevacizumab conditioned medium sample show high binding affinity. The specification prophetically concludes that these in vitro data in HEK293FT suggest that AAV encoding anti VEGF antibody can result in expression and secretion of anti-VEGF antibodies can be used to express anti-VEGF antibodies in the inner ear of a mammal suggesting the prophetic nature of the invention that was not reduced to practice before the effective filing date of the invention. 
 State of the Art and Predictability of the Art and the Amount of Experimentation Necessary:  
The state of the art teaches use of rAAV in a variety of genetic disorders such as hemophilia, retinitis pigmentosa, cystic fibrosis, San Filippo A, and the muscular dystrophies. The art further teaches twelve natural serotypes of AAV (1-12) that have been characterized to date, having differential tropism and transduction potential in vasculature, retina, brain, muscle, liver, and lung.  The art further report that AAV1, -2, and -8 transduce outer HCs (OHCs), whereas AAV1, -2, -3, -5, -7, -8, and -9 have been detected in the inner HCs (IHCs) of the inner ear. AAV 3has been demonstrated to infect IHCs selectively with high efficiency in the middle and basal cochlear regions when injected through the RW membrane (RWM). Transduction of pillar cells has been reported by AAV1, -2, and -8; Claudius cells are transduced by AAV1, -2, -5, -7, and -8; and Deiters cells were positively infected by AAV1 and -2. AAV1-4, -7, and -8 have shown their efficiency in transducing the spiral limbus area, i.e., limbus, ganglion cells, and ligament (See page 211, col. 1, para. 2 of Bankoti et al Molecular Therapy, 2021, 21, 209-236). Shu (Human Gene Therapy, 2018, 27(9), 687-697) teaches AAV l, 2, 6.2, 7, 8, 9, and rh.43 infect both neonatal or adult inner ear, whereas AAVrh.8 and rh.10 mainly infect neonatal, and AA Vrh.39 infects only the adult inner ear (see page 697, col. 2, para. 2). Bankoti et al further disclose that gene therapies for the inner ear is a challenging task requiring appropriate consideration of transport barriers for vector selection, sorting targets to maximize efficiency, characterizing the optimum therapeutic window for treatment, and identifying the best route (see page 215, col. 1, para. 2 to 217). The art further states “ the treatment of inner-ear anomalies using gene therapy, and it will be crucial to analyze the critical period for the best results along with other factors. Aside from expression profiles, longevity needs to be carefully assessed, since it has been observed in animal models that the effect is for a finite time period, which varies with vector type, the gene of interest, and route of administration” (see page 229, col. 2, last para. to page 230, col. 1, para. 1). The art teaches apparat from the choice of viral vector, transduction efficiency is also dependent on the promoter chosen to drive transgene expression. Moreover, the choice of promoter impacts the expression of reporter genes in different cell types. Liu evaluated the expression of enhanced green fluorescent protein (EGFP) driven by 6 different promoters in AAV for transgene expression in cochlea in vivo. The results show transgene expression using EF-1α promoter was only marginal expression; while the RSV promoter failed to drive expression (see Liu et al Exp Mol Med, 2007 39(2): page. 170–175). The specification fails to teach choice of promoter that is known to influence the transduction efficiency and specificity in the inner ear. The specification fails to teach to which extent, AAV vectors transduce cell types present in the inner year, nor do they show any expression and/or secretion of anti-VEGF antibody can be expressed by any means in vivo that exert any therapeutic effect. There is no in vitro to in vivo correlation of AAV construct to express an anti VEGF antibody in a predictable model of inner ear disorder. Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of all the different serotype of AAV serotype with respect to testing their ability to infect the different cells of inner ear affected by the plurality of inner ear disorder in a predictable animal model of different inner ear disorder including acoustic neuroma, vestibular schwannoma, or neurofibromatosis type II to make use of the invention.  Given, the variable and unpredictable expression pattern of different serotype and the lack of guidance provided by the specification with respect to using any titer of any serotype of AAV encoding any first polypeptide comprising any antibody heavy chain variable domain operably linked to any first signal peptide and any coding sequence that encodes any second polypeptide comprising any antibody light chain variable domain operably linked to any second signal peptide, wherein the first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins  intended to treat  plurality of inner ear disorder would require undue experimentation for one of skill in the art to make and use the invention,  without a reasonable expectation of success.  
Claims are directed to delivering a vector comprises: a nucleotide sequence comprising any first coding sequence that encodes any first polypeptide comprising any antibody heavy chain variable domain operably linked to any first signal peptide, and any second coding sequence that encodes a second polypeptide comprising any antibody light chain variable domain operably linked to any second signal peptide, wherein the first and second polypeptides in combination together specifically bind to one or more mammalian VEGF proteins. Dependent claims limit the first coding sequence a sequence that is at least 96% identical to SEQ ID NO: 52, (ii) the second coding sequence a sequence that is at least 96% identical to SEQ ID NO: 53, or (iii) a combination of (i) and (ii). Dependent claims further limit the first and second polypeptides are ranibizumab or comprise ranibizumab, and wherein one or both of the first and second signal peptide comprises an IL2 signal peptide. The specification teaches antibody that specifically binds to a VEGF is bevacizumab or ranibizumab or an antigen-binding fragment thereof. It is further disclosed that Ranibizumab inhibits all isoforms of VEGF-A (see para. 119 of the published application). It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79-page 1979-1983) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Wuetal. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). The guidance provided in the specification is limited to use of bevacizumab of the light and heavy chain sequences encoding SEQ ID NO s. 5, 6, respectively or Ranibizumab light and heavy chain sequence encoding SEQ ID NOs.7 and 8 resulting in a anti hVEGF antigen-binding fragment comprises a heavy chain comprising the amino acid sequence of SEQ ID NO. 6 or SEQ ID NO. 8 and a light chain comprising the amino acid sequence of SEQ ID NO. 5, or SEQ ID NO. 7. The specification is silent on providing any structure function relationship on any of the variant of first and/or second polypeptide comprises an amino sequence that is at least 96% identical to SEQ ID NO: 5, 6, 6 or 8 or a first and second coding sequence is at least 96% identical to SEQ ID NO: 52 or 53. Given that art teaches minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function, an artisan cannot visualize or recognize the identity of the members of the genus that exhibit the structural and functional properties in an inner ear cell. One of skill in the art would have to perform undue experiment to establish the use the genus of anti-hVEGE antibody as embraced by the breadth of the claim that is expressed in a human inner ear cell at a level sufficient to exhibit therapeutic effect using an AAV platform in the treatment of genus of inner ear disorder, without reasonable expectation of success.
The specification further discloses the term "signal peptide" refers to a sequence present on the N-terminus of a nascent secreted protein but is absent in the naturally-occurring mature protein. A "signal peptide" is cleaved by a protease after the signal peptide is translated. The specification contemplates using signal peptides SEQ ID NO: 9 and SEQ ID NO: 10 (see para. 66 of the published application). The specification further discloses the IL-2 signal sequence encoded by each of SEQ ID NOs: 39 and 43. The art teaches role of a signal peptide is to ensure proper processing of the protein expressed by the transgene in the target cell, here, the inner ear cells. It is known that efficient expression of the heavy chain (HC) and light chain (LC ) requires appropriate signal peptides for the transport of the HC and the LC polypeptides into the ER for proper folding, assembly and post-translational modification. (see Haryadi et al, page 2, para. 4, PLoS One 2015;10(2): e0116878, pages 1-16). Haryadi teaches that substitution of a single amino acid in the optimized HC signal peptide for Avastin (anti-VEGF antibody) reduced its production significantly (see abstract, page 3, last para.). The results in Harvadi show that some antibodies can tolerate different signal peptides whereas others are more restricted. The results show that part of the variable regions can also affect secretion. For some antibodies (Avastin, an anti-VEGF antibody), the antibody productivity was higher when L1 LC is utilized, suggesting that the LC signal peptide also affects the overall productivity of the antibody. In the instant case, claims broadly encompass a genus of  nucleotide sequence comprising a first coding sequence that encodes a first polypeptide comprising any antibody heavy chain variable domain operably linked to any first signal peptide, and any second coding sequence that encodes a second polypeptide comprising any antibody light chain variable domain operably linked to a second signal peptide, wherein the first and second polypeptides in combination together specifically bind to one or more mammalian VEGF proteins. The guidance provided in the specification is limited to an AAV vector of 4474 bp that includes a sequence encoding bevacizumab or operably linked to IL-2 signal peptide that shows binding with VEGF (see fig. 1A-C, 3-4). However, prior art art teaches IL-2 is expressed by immune cells but not in the human inner ear cells. Thus, it could not have been predicted that an IL-2 signal peptide would function in the mammalian inner ear to secrete a recombinant protein in situ. (Gaffen et al., Cytokine 28 (2004) 109-123, page 114, section 2.3). In the instant case, neither specification nor prior art provide any guidance to overcome art recognized unpredictability of using any and all  the different combination of heavy chain and light chain operably linked to any signal peptide for expression and/or secretion of anti-VEGF antibody in inner ear cells. Based on the understanding of a person of skill in the art at the time of the filing of the instant application use of genus of nucleic acid encoding heavy chain (HC) and light chain (LC) would require appropriate signal peptides for the transport of the HC and the LC polypeptides into the ER for proper folding, assembly and post-translational modification in the inner ear cells, which was not predictable. Thus, a person of ordinary skill in the art could not have had a reasonable expectation of success in using a genus of nucleic acid encoding heavy chain (HC) and light chain (LC) each operably linked to any known or yet to be identified signal peptides for the transport of the HC and the LC polypeptides signal peptide to achieve transgene expression and/or secretion in the mammalian inner ear cell. One of skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success.
Claims are directed to administrating AAV encoding an antibody linked to a first signal peptide that specifically bind to one or more mammalian VEGF proteins in a mammal having inner ear disorder. In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver an AAV encoding an anti VEGF antibody for treating plurality of different inner ear disorder in a mammal, which lacks nexus between delivery of AAV to inner ear to reversal or improvement of any cellular pathology associated with any of the inner ear disorder. Gehlhausen et al (Human Molecular Genetics, 2015, Vol. 24, No. 1, 1-8) teach Neurofibromatosis type 2 (NF2) is an autosomal dominant genetic disorder resulting from germline mutations in the NF2 gene. The art report that the development of cranial nerve VIII tumors correlates with functional impairments in hearing and balance, as measured by auditory brainstem response and vestibular testing (abstract). Gehlhausen et al teaches “short-term improvements in hearing with Bevacizumab treatment of vestibular schwannomas in NF2 patients are not consistently associated with a reduction in tumor size. It has also been suggested that biochemical disturbance of the inner-ear fluids could be the underlying cause of hearing loss related to these tumors. Otoacoustic-emission studies in patients with vestibular schwannomas support the hypothesis that some degree of hearing loss is cochlear in origin. Altogether, the degree to which hearing loss in these patients is retrocochlear or cochlear in origin remains an open question (see page 5, col. 2, last para. to page 6, col. 1, para. 1). The specification is silent on correlating any CN VIII lesions with potential functional hearing deficits that is reduced following delivery of instantly claimed AAV nor do the specification provide any guidance on click-evoked auditory brainstem response (ABR) or any mean to show hearing improvement in a hearing loss observed in a predictable animal model. Absent of any teaching or recognition in the art that AAV vectors encoding anti-VEGF antibody are capable of transducing inner ear cell located in inner ear of mammals with plurality of inner ear disorder. The lack of guidance in the specification would force the skilled practitioner to establish animal models of different inner ear disorder with associated pathology in different species of mammal to study the effect of AAV encoding an anti VEGF antibody as broadly claimed and determine the resulting effect of different serotype of AAV in the treatment of different inner ear disorder or delivery of antibody that binds to any isoform of mammalian VEGF in the treatment of genus of inner ear disorder. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970.  Although, specific vectors, promoters, nucleic acid encoding antibody that binds to different isoform of mammalian VEGF, and route of administration might be or may have been effective for treatment of specific inner ear disease providing specific therapeutic effect. Gene therapy as a broad-based art is clearly unpredictable in terms of achieving levels and duration of expression of a gene of interest, which results in a therapeutic effect. A showing that enough of a nucleic acid encoding antibody that binds to VEGF and thereby inhibits the activity of a vascular endothelial growth factor is expressed in the target cell (one or more of inner ear cells that are affected by the disease), enough nucleic acid is incorporated into the target cells, that such nucleic acid is properly incorporated into such cells as DNA, enough mRNA is produced therefrom, and enough protein is produced and enhanced antibody expression that inhibits the activity of a vascular endothelial growth factor expression have an effect on the target cells ((inner ear cells that are affected by different inner ear disease)) and such effect is enough of an effect for a long enough period of time to any inner ear disorder in a predictable animal model. Absent of any specific dose of rAAV in a specific volume of liquid suspension that is delivered to maintain an effective concentration of the transgene product at the target site an artisan of skill would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. This is because transport barriers for vector selection, sorting targets to maximize efficiency, characterizing the optimum therapeutic window for treatment, and identifying the best route were known to be critical and unpredictable parameter in achieving more favorable AAV gene therapy outcomes for the treatment of inner ear disorder as supported by the observations in the art record.
	In conclusion, in view of breadth of the claims and absence of a strong showing by
Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions.
Claim Rejections - 35 USC § 112-written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113-121, 123-139, 143-144 and 145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are drawn to use of a nucleotide sequence comprising a first coding sequence that encodes a first polypeptide comprising an antibody heavy chain variable domain operably linked to a first signal peptide and a second coding sequence that encodes a second polypeptide comprising an antibody light chain variable domain operably linked to a second signal peptide, wherein the first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins. The specification teaches that the antibody can be a humanized antibody, a chimeric antibody, or a multivalent antibody. In some embodiments, an antibody or an antigen-binding antibody fragment can be a scFv-Fc, , a VNAR domain, a (scFv) 2, a minibody, or a BiTE (see para 101 of the published application). 
The claimed genus encompasses using any variant of first and/or second polypeptide comprising an antibody heavy/light  chain variable domain  or a variant of first and/or second polypeptide comprising any amino sequence that is at least 96% identical to SEQ ID NO: 5 and 6 or  7 and 8 respectively  or a first and second coding sequence that is at least 96% identical to SEQ ID NO: 52 and 53 respectively. The guidance provided in the specification is limited to an AAV vector of 4474 bp that includes a sequence encoding bevacizumab (SEQ ID NO 5, 6) or Ranibizumab (SEQ ID NOs.7 and 8) that shows binding with a mammalian VEGF (see fig. 1A-C, 3-4). The specification does not provide any guidance with respect to the general tolerance to modification and extent of such tolerance for any heavy and/or light chain V-domain.  Applicants have not shown that any antibody comprising less than a full complement of VH/VL CDRs from a parent antibody would retain the antigen binding. In fact, there are numerous publications acknowledging that the conformation of CDRs as well as FR influence binding. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79-page 1979-1983) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Wuetal. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). The guidance provided in the specification is limited to use of bevacizumab of the light and heavy chain sequences encoding SEQ ID NO s. 5, 6, respectively or Ranibizumab light and heavy chain sequence encoding SEQ ID NOs.7 and 8 resulting in a anti hVEGF antigen-binding fragment comprises a heavy chain comprising the amino acid sequence of SEQ ID NO. 6 or SEQ ID NO. 8 and a light chain comprising the amino acid sequence of SEQ ID NO. 5, or SEQ ID NO. 7. The specification is silent on providing any structure function relationship on any of the variant of first and/or second polypeptide comprises an amino sequence that is at least 96% identical to SEQ ID NO: 5, 6, 7 or 8 respectively  or a first and second coding sequence that is at least 96% identical to SEQ ID NO: 52 or 53. 
Given that art teaches minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function, an artisan cannot visualize or recognize the identity of the members of the genus that exhibit the structural and functional properties other than SEQ ID NO: 52 and/or SEQ ID NO: 53. 
There is insufficient guidance and direction as to the written description of the claimed anti-human vascular endothelial growth factor (hVEGF) antibody, as broadly encompassed by the claimed invention. In view of the level of knowledge or skill in the art at the time of the invention, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the genus as broadly claimed for the use of anti-hVEGF antibody that is expressed in an inner ear cell with an AAV platform. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements or which are not adequately described in the specification and which is not conventional in the art as of applicant’s effective filing date. The skilled artisan cannot envision the detailed chemical structure of the encompassed coding sequence showing contemplated biological activity other than SEQ ID NO: 52 and/or 53, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus. 

Obviousness type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 113-139, 143-144 and 145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 113-139 of copending Application No.16955715 in view of London et al (Laryngoscope, 124:E340–E346, 2014) and Suzuki et al (Scientific Report, April 2017, 7(1), 1-10). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a adeno-associated virus (AAV) vector of overlapping subject matter. Claims in the instant application is directed to a method of treating an inner ear disorder in a mammal, comprising: administering a therapeutically effective amount of an adeno-associated virus (AAV) vector into an inner ear of a mammal, wherein the AAV vector comprises: a nucleotide comprising a coding sequence that encodes a first polypeptide comprising an antibody heavy chain variable domain operably linked to a first signal peptide and a coding sequence that encodes a second polypeptide comprising an antibody light chain variable domain operably linked to a second signal peptide, wherein the first and second polypeptides in combination specifically bind to one or more mammalian VEGF proteins. Dependent claims limit the wherein the first and second polypeptides are or comprise ranibizumab and wherein one or both of the first and second signal peptide comprises an IL2 signal peptide. Dependent claims further limit the inner ear disorder to acoustic neuroma, vestibular schwannoma, or neurofibromatosis type II and wherein the mammal is a human. Dependent claim further comprising indirectly detecting a level of VEGF activity by measuring a hearing level of the mammal and wherein the reduced VEGF activity is reduced human VEGF-A, VEGF-B, VEGF-C, and/or VEGF-D activity. Dependent claims further limit the inner ear disorder in the method of claims 113 to an acoustic neuroma or NFII. Claims are also directed to a method of treating an inner ear disorder in a mammal, comprising: administering a therapeutically effective amount of an adeno-associated virus (AAV) vector into an inner ear of a mammal, wherein the AAV vector comprises: a nucleotide sequence comprising a first coding sequence that encodes a first polypeptide comprising an antibody heavy chain variable domain operably linked to a first signal peptide, and a second coding sequence that encodes a second polypeptide comprising an antibody light chain variable domain operably linked to a second signal peptide, wherein (i) the first and second polypeptides together specifically bind to one or more mammalian VEGF proteins, 10987107v3Application No.: 17/697,0996 Docket No.: 2013615-0521 (ii) the inner ear disorder is acoustic neuroma, vestibular schwannoma, or neurofibromatosis type II, and (iii) the first coding sequence is at least 96% identical to SEQ ID NO: 52, the second coding sequence is at least 96% identical to SEQ ID NO: 53, or both. . 10741612v1  In contrast, claims in ‘715 are directed to n adeno-associated virus (AAV) vector comprising: a nucleotide comprising a coding sequence that encodes a first polypeptide comprising an antibody heavy chain variable domain operably linked to a first signal peptide and a coding sequence that encodes a second polypeptide comprising an antibody light chain variable domain operably linked to a second signal peptide, wherein the polypeptides specifically bind to one or more mammalian VEGF proteins.  Dependent claims limit the AAV vector of claim 113, wherein the nucleotide comprises one or both of (i) a promoter and (ii) a Kozak sequence, wherein the promoter is an inducible promoter, a constitutive promoter, or a tissue-specific promoter, subsequently limiting the promoter is a CAG promoter, a CBA promoter, or a CMV promoter and, wherein the promoter comprises a sequence according to SEQ ID NO: 37. Claims 118-120 are directed to the nucleotide further comprises a polyadenylation signal sequence, wherein the polyadenylation signal sequence comprises a sequence according to SEQ ID NO: 46, wherein the nucleotide comprises: Application No.: 16/955,7154 Docket No.: 2013615-0072 (i) a sequence according to SEQ ID NO: 52, (ii) a sequence according to SEQ ID NO: 53, or (iii) a combination thereof.  Claims 121-125 limit the vector of base claims, wherein the polypeptides comprise: (i) an amino sequence according to SEQ ID NO: 8 or 54, (ii) an amino sequence according to SEQ ID NO: 7, or (iii) a combination thereof, wherein the first and second polypeptides are or comprise ranibizumab, wherein one or both of the first and second signal peptide comprises an IL2 signal peptide, wherein the nucleotide further comprises two AAV inverted terminal repeats (ITRs), wherein the two AAV ITRs flank both of the coding sequences.  Claims 126 limit the two AAV ITRs are or are derived from AAV2 ITRs.  Claim 126 limit the two AAV ITRs comprise: (i) a 5' ITR comprising a sequence according to SEQ ID NO: 36, and (ii) a 3' ITR comprising a sequence according to SEQ ID NO: 48.  Claims are also directed to a composition comprising the AAV vector of claim 113, a cell comprising the AAV vector and method of using the vector specifically claimed in the instant application.  Claims 138-140 are directed to a kit comprising the AAV vector of claim 113 and an adeno-associated virus (AAV) vector comprising: a nucleotide comprising a coding sequence that encodes a polypeptide comprising an Application No.: 16/955,7156 Docket No.: 2013615-0072 antibody heavy chain variable domain and heavy chain constant domain operably linked to a signal peptide and a coding sequence that encodes a polypeptide comprising an antibody light chain variable domain operably linked to a signal peptide, wherein the polypeptides specifically bind to one or more mammalian VEGF proteins. Thus, the method claims of instant application use the same AAV specifically claimed in ‘715 application. London et al teach anti-VEGF approaches for treating vestibular schwannoma (VS) and otitis media with effusion (OME) in which VEGF contributes to disease pathology, as well as sensorineural hearing loss (SNHL) (see page E341, col. 1, para. 1). London provide motivation to use localized anti-VEGF therapy via the transtympanic route as a viable treatment option that minimizes systemic side effects (see page E343, col. 2, para. 4). Suzuki et al teach a method of injecting viral suspensions into neonatal ears, via the round window membrane to efficiently transduce sensory cells in adult ears while maintaining normal cochlear function (see abstract). Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, before the effective filing date of instant application to administer the AAV disclosed in ‘715 for treating inner ear disorder in order to enhance anti-VEGF expression thereby improving gene therapy outcome, with reasonable expectation of success. Thus, the claims of instant application encompass the AAV specifically claimed in application ‘715. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 122 and 125are objected to because of the following informalities:  claims 122 and 125 are objected for an inadvertent typographical error for reciting phrase “are or” in line 1. For the sake of compact prosecution, it is interpreted as polypeptide are ranibizumab or comprises ranibizumab. Likewise, claim 125 is interpreted as two AAV ITR are from AAV2 ITR or two AAV ITRs are derived from AAV2 ITRs.  Appropriate correction is required.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Should applicant amend the claims to change the scope of independent claim to a method of delivering AAV encoding anti-VEGF antibody, following references are considered pertinent that may be applied as part of obviousness rejections. 
 Tretiakova et al (WO/2017/180936, dated 10/19/2017, EFD04/15/2016) teaches an AAV comprising a coding sequence for anti-VEGF Fab operably linked to a promoter as depicted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Simpson et al (WO/2017/181021, dated 10/19/2017, EFD, 4/17/2016 or USPGPUB or 20190211091, EFD 4/15/2016) teach a vector comprises a constitutive promoter (see para. 131) including the chicken beta-actin promoter and CMV enhancer (see para. 183) or tissue specific promoters including retinal pigment epithelial cell-specific promoter (see para. 132). Simpson teaches that the first and second polypeptide anti-VEGF agents are ranibizumab (see para. 175, table 3 and example 7). Simpson et al teach that one or more leader sequence (signal sequence) comprises IL-2 signal sequence as set forth in SEQ ID NO 24 (see para. 35, 134, 137, table 1). Simpson teaches viral vectors comprise one or more inverted terminal repeat (ITR) sequences (see para. 142, 148). It is further disclosed that AAV8 vector containing a gene cassette encoding a humanized mAb antigen-binding fragment that binds and inhibits human VEGF, flanked by AAV2 inverted terminal repeats (ITRs) (see example 7, para. 183).
London et al (Laryngoscope, 124:E340–E346, 2014 ) teach anti-VEGF approaches for treating vestibular schwannoma (VS) and otitis media with effusion (OME) in which VEGF contributes to disease pathology, as well as sensorineural hearing loss (SNHL) (see page E341, col. 1, para. 1). London report that anti-VEGF therapy using intravenous (IV) of a VEGF-neutralizing antibody, could improve hearing and reduce tumor volume in NF2 patients (see page E341, col. 1, para. 4). London provide motivation to use localized anti-VEGF therapy via the transtympanic route as a viable treatment option that minimizes systemic side effects (see page E343, col. 2, para. 4). 
Suzuki et al (Scientific Report, April 2017, 7(1), 1-10) teach a method of injecting viral suspensions into neonatal ears, via the round window membrane to efficiently transduce sensory cells in adult ears while maintaining normal cochlear function (see abstract). Suzuki et al disclose the delivery of AAV to cochlear and vestibular cells of the inner year. However, the vector constructs disclosed do not encode for an antibody.
Laird et al (US Patent no 10179925, EFD 9/19/2013I discloses SEQ ID NO 46 and SEQ ID NO 47 that has 100% sequence identity to SEQ ID NO: 7 and 8 respectively 
Bittermann et al (WO2011104307, dated 09/01/2011) report SEQ ID NO: 6 that has 100% sequence identity to SEQ ID NO: 54 (see result 3 of sequence search report).
 Kirn et al (US20200282077, dated 9/10/2020, EFD 11/27/2017 or WO2019104279) teaches SEQ ID NO 67 and 69 that has at least 98% sequence identity to SEQ ID NO: 52 and SEQ ID NO: 53. 
Plotkin et al  (2009) Hearing improvement after bevacizumab in patients with neurofibromatosis type 2. N. Engl. J. Med., 361, 358–367. 
Fath et al (PLoS One, 2011, e17596, 1-14) teaches routine process of codon optimization of a coding sequence for improved gene expression. 
Landegger et al (Nat Biotechnol. 2017, 35(3): 280–284) teach injecting AAV directly into round window membrane resulted in highly efficient transduction of inner and outer hair cells.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANOOP K SINGH/Primary Examiner, Art Unit 1632